Citation Nr: 0625986	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-15 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from April to August 1977 
and November 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Appeal to the Board was perfected.

A video conference hearing was held in February 2005, before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, D.C., who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.

In March 2005, the Board remanded the issues listed on the 
title page of this action, as well as the issue of service 
connection for a lumbar spine disorder.  In a November 2005 
decision, the RO granted service connection for a lumbar 
spine disorder.  Therefore, that issue, having been granted 
in full, is no longer on appeal before the Board.  After 
accomplishing the requested action to the extent possible for 
the remaining issues, the RO continued the denial of each 
claim (as reflected in the November 2005 supplemental SOC 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.









REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that further development is necessary in this case.  

The Board notes that the veteran submitted additional 
relevant VA medical evidence after the RO certified the case 
to the Board in December 2005.  The veteran included a 
written statement, but he did not waive RO consideration of 
this evidence.  In this appeal, adjudication of all the 
claims must include consideration of additional evidence 
submitted by the veteran after the appeal was certified to 
the Board.  

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  The veteran 
has not waived his right to preliminary review by the RO.  
See 38 C.F.R. § 20.1304(c) (2005).

The veteran also reported that he has not been able to work 
and he has been receiving "supplemental security" for about 
20 years.  Although ambiguous, it appears that the veteran 
may be receiving disability benefits from the Social Security 
Administration (SSA).  On remand, the RO should determine 
whether the veteran is receiving SSA benefits and, if so, 
obtain copies of the SSA decision granting the benefits and 
the medical records that were used to support the decision.  

Finally, the RO should contact the VA examiner who drafted 
the June 2005 VA examination report.  The Board notes that 
the examiner diagnosed the veteran with cervical pain and 
thoracic pain of unknown etiology.  The examiner further 
opined that it was at least as likely as not that the 
disorder in the spine was etiologically related to the 
veteran's military service.  Unfortunately, the examiner did 
not obtain an x-ray study of the veteran's cervical and 
thoracic spine, or identify the cause of the cervical and 
thoracic pain.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability. 
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected. See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As explained in more detail below, the RO should contact the 
June 2005 VA examiner to clarify the cause of the cervical 
and thoracic pain based on a review of the record.  A new 
physical examination is not necessary unless the June 2005 
examiner is not available, or the examiner determines that an 
examination is required to make a diagnosis.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should confirm whether the 
veteran is receiving SSA disability 
benefits.  If so, then the RO should 
request, directly from the SSA, complete 
copies of any disability determination(s) 
it has made concerning the veteran, as 
well as copies of the medical records 
that served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.

2.  The RO should furnish the appellant 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA specifically 
as regards the claims on appeal.  The 
letter should include identification of 
the type of evidence necessary to 
substantiate each claim.  To ensure that 
the duty to notify the appellant what 
evidence will be obtained by whom is met, 
the RO's letter should request the 
appellant to provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
any matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should contact the VA examiner who 
drafted the June 2005 VA examination 
report and request a clarification of the 
cause of the diagnosed cervical and 
thoracic pain.  For VA purposes, pain by 
itself, without an underlying diagnosed 
disorder, cannot be service connected.  
The claims file should be provided to the 
examiner.  A physical examination of the 
veteran to determine whether the veteran 
has a diagnosed cervical and/or thoracic 
spine disorder is not necessary unless 
the June 2005 VA examiner requests it, or 
the examiner is no longer available.

6.  If any benefits sought on appeal are 
not granted, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



